DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 13 recites the limitations "the opposite polarity” and “the same polarity" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of this office action, “the opposite polarity” and “the same polarity” will be interpreted as “an opposite polarity” and “a same polarity”.  Further, claims 14-16 are rejected since they depend from claim 16.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 8, 9 and 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Henkel et al. (DE 2546706, see Machine Translation).
Regarding claim 1, Henkel et al. discloses in Figs 1-3, a method of transferring and processing ([0020]-[0022], [0036]) a ultrathin (ref 1) in a roll-to-roll process (Fig 1, [0036]), comprising coating ([0028], foil metal, film deposited on surface) or mounting an electrostatic inducing material on both ends of a roll (on ref 3) to form a charging part ([0020], [0021]); charging both ends of the ultrathin (ref 1) and the roll (ref 3) to a positive or negative charge by rubbing ([0020], [0021], via refs 4, 5) the ultrathin (ref 1) and the roll during the ultrathin transferring and rolling process ([0020], [0021]); and applying an electrostatic force to both ends ([0020], [0021], via refs 4, 5) of the ultrathin (ref 1) at the same time as or after the charging ([0020], [0021]) to thereby alleviate a bending phenomenon ([0022]) of the ultrathin (ref 1).

Regarding claim 2, Henkel et al. discloses all of the claim limitations as set forth above and also discloses the ultrathin and the roll are charged with different polarities ([0020]-[0022]).

Regarding claim 4, Henkel et al. discloses all of the claim limitations as set forth above and also discloses the ultrathin is polyethylene or polypropylene ([0017]).

Regarding claim 8, Henkel et al. discloses all of the claim limitations as set forth above and also discloses the electrostatic inducing material is vinyl chloride ([0017]).

Regarding claim 9, Henkel et al. discloses all of the claim limitations as set forth above and also discloses the electrostatic inducing material of the ultrathin coated or mounted on the charging part are different ([0020]-[0022], [0036]).

Regarding claim 13, Henkel et al. discloses all of the claim limitations as set forth above and also discloses applying of the electrostatic force comprises applying the electrostatic force in an opposite direction of a curvature (Figs 1-3) by installing an object (on refs 4, 5) charged with an opposite polarity or a same polarity ([0020]-[0022], Figs 1-3) as that of the both ends ([0020]-[0022], [0036], Figs 1-3), on one or both sides (Figs 1-3) of the charge both ends of the ultrathin (ref 1).

Regarding claim 14, Henkel et al. discloses all of the claim limitations as set forth above and also discloses the object is a separate charged body installed to be adjacent to the ultrathin (ref 1) in a state that both ends are spaced apart ([0020]-[0022], [0036]) from the charged roll (ref 3) or ultrathin (ref 1)

Regarding claim 15, Henkel et al. discloses all of the claim limitations as set forth above and also discloses one or more of the charged boy is installed along a direction of movement (Figs 1-3) of the ultrathin (ref 1).

Regarding claim 16, Henkel et al. discloses all of the claim limitations as set forth above and also discloses the charged body is at least one of ferromagnetic or semi-ferromagnetic material containing iron or nickel ([0005], [0036], metal, steel).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Henkel et al. (DE 2546706, see Machine Translation) as applied to claim 1 above.
Regarding claims 3, 11 and 12, Henkel et al. discloses all of the claim limitations as set forth above.  Further, while the reference does not explicitly disclose the specific width of the charging part, thickness of electrostatic inducing material, nor the relative diameters of a portion of a portion in which the charging part is formed vs that where the charging part is not formed, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to change the relative dimensions of the charging part and electrostatic inducing material in the charging part, since such modifications would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  It is well known in the art that the final dimensions of the individual components (rollers, etc.) of the ultrathin processing apparatus are dependent on the final desired size of the ultrathin and end applications it is utilized in and that many design parameters are taken into consideration when determining the dimensions of said components.

Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Henkel et al. (DE 2546706, see Machine Translation) as applied to claim 1 above, and further in view of Klassen (US 2007/0015060).
Regarding claims 5 and 17, Henkel et al. discloses all of the claim limitations as set forth above but does not explicitly disclose the ultrathin is an electrode current collector, film, or sheet used in secondary batteries, the battery having two or more electrodes manufactured with ultrathin and a separator manufactured with an ultrathin layer.
Klassen discloses in Figs 1-14, a microbattery (Abstract) including thin film current collectors and separators ([0092]). This configuration minimizes overall size of the battery ([0002]-[0004]).
Klassen and Henkel et al. are analogous since both deal in the same field of endeavor, namely, thin film conductive layers.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the ultrathin of Henkel et al. as a current collector and separator as disclosed by Klassen to produce a small/miniature battery.

Allowable Subject Matter
Claims 6, 7 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  Dependent claim 6 discloses a nonconductive tape including a nonconductive film and an adhesive to a surface in contact with the charging part in the ultrathin.  Henkel et al. is considered to be the prior art reference of record closest to the aforementioned limitations of instant dependent claim 6.  However, the reference does not disclose any sort of tape of the structure set forth in the claim on the charging part.  Further, no references were found to alleviate the deficiencies of Henkel et al. in this regard.  As such, these limitations would be found allowable if amended as set forth above.  Further, claims 7 and 10 are objected to since they depend from claim 6.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212. The examiner can normally be reached Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH J DOUYETTE/     Primary Examiner, Art Unit 1725